Citation Nr: 1618767	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-18 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for renal insufficiency with hypertension secondary to diabetes mellitus, type II, with erectile dysfunction.

2.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to September 1967.  The Veteran served in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Augusta, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the course of this appeal, the claims file was transferred to the RO in Detroit, Michigan, which now has jurisdiction over the claim on appeal.  The appeal was remanded by the Board in January 2015.

The Veteran submitted a May 2010 Substantive Appeal and requested a hearing before the Board at the local RO.  The Veteran withdrew his hearing request in September 2011.

In its January 2015 Remand, the Board referred four claims to the agency of original jurisdiction (AOJ) for appropriate action.  The electronic record reflects that the AOJ has been notified of the referred issues.  It does not appear that the referred issues have been adjudicated.  The referred issues, other than the claim for TDIU, addressed below, remain pending.  

As to the claim for TDIU, that claim is part and parcel of the claim for a higher rating addressed in this decision.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (entitlement to a TDIU is part and parcel to a claim for an increased rating).  Given recent interpretations of increased ratings claims, it is the Board's opinion that the TDIU is properly before the Board.    

The Veteran's claims file is now wholly electronic.






FINDINGS OF FACT

1.  The Veteran has a neurogenic bladder, and has been incontinent of urine throughout the appeal period, requiring the use of an external appliance and use of absorbent materials which must be changed frequently.

2.  The Veteran's renal insufficiency does not currently result in a need for dialysis or persistent edema and albuminuria with BUN greater than 40mg%.

3.  The clinical evidence establishes that the Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 60 percent for renal insufficiency with hypertension, evaluated as a neurogenic bladder, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.115, 4.115a, 4.115b, Diagnostic Code 7542 (2015).

2.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for increased ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule is inadequate to evaluate a claimant's disability picture, and the disability picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the Board or the RO must refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Claim for increased initial rating for genitourinary system dysfunction

Disability of the genitourinary (GU) system, including renal dysfunction and voiding dysfunction (urinary frequency, obstructed voiding, and urinary tract infections), is rated under a general formula are set forth at 38 C.F.R. § 4.115a.  Under this general formula, only the predominant area of dysfunction is considered for rating purposes.  

The Veteran's renal insufficiency with hypertension, associated with diabetes mellitus, is currently evaluated under 38 C.F.R. § 4.115(b), Diagnostic Code 7542, which provides criteria for evaluation of disability due to neurogenic bladder.  The currently evaluation, a 60 percent evaluation under DC 7542, reflects that the Veteran's voiding dysfunction is the predominant area of GU system disability.  The 60 percent evaluation currently assigned is the maximum schedular evaluation available for a voiding dysfunction.  

The Veteran contends that he is entitled to an evaluation in excess of 60 percent because his providers have advised him that his renal insufficiency may become more severe over time, and he may require dialysis at some time in the future.  The medical evidence confirms that the Veteran has been so advised.  However, the Board is not authorized to base a current disability evaluation on the possibility of an increased severity of disability in the future.  Rather, the disability rating currently assigned for the Veteran's GU disability must be based on the current level of severity.  

An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with a BUN (blood urea nitrogen) 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

The maximum 100 percent rating is warranted where regular dialysis is required or the renal dysfunction precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

Laboratory reports reflect that the Veteran's BUN levels have remained under 40mg%, so the Veteran does not meet the criteria for an 80 percent rating, or a 100 percent rating, based on BUN levels.  Laboratory reports similarly reflect that the Veteran's creatinine levels have remained under 4mg%, so the Veteran does not meet the criteria for an 80 percent rating, or a 100 percent rating, based on creatinine levels.  See VA laboratory reports August 2012 (BUN, 25); November 2012 (Bun, 24); December 2012 (Bun-38, creatinine-1.27), January 2013 (creatinine-1.5); March 2013 (creatinine-1.41); December 2013 (creatinine-1.4); VA examination report, May 2015 (creatinine, 1.26).

The Veteran does not currently require regular dialysis.  The Veteran is essentially limited to no more than sedentary activity because he has loss of use of both lower extremities and one hand, and separate disability evaluations are in effect for residuals of the strokes that caused loss of use of those extremities.  The facts do not support a finding that the Veteran is limited to no more than sedentary activity because of his renal dysfunction.  Finally, as noted, the Veteran does not currently require dialysis.  Therefore, the Veteran does not meet any criterion in the general rating formula for an evaluation in excess of 60 percent for renal dysfunction.  38 C.F.R. § 4.115a.

As noted, the Veteran's GU system disability is characterized as renal insufficiency with hypertension associated with diabetes mellitus.  The Veteran has been granted a separate, compensable, evaluation for his diabetes mellitus.  The Board notes that a separate, compensable evaluation is in effect for diabetes mellitus, but not for hypertension.  38 C.F.R. §§  4.115, 4.115a, 4.115b. 

The governing regulation indicates hypertension will be separately rated when regular dialysis is required or in the event of an absent kidney, it may correspondingly be inferred that hypertension will not be separately rated when regular dialysis is not required or there are two kidneys present.  

As noted, 38 C.F.R. § 4.115 precludes a separate ratings for heart disabilities and any form of nephritis (other than in the case of a missing kidney or required regular dialysis). Therefore, the assignment of a rating for renal insufficiency with hypertension associated with diabetes mellitus accurately reflects that the Veteran is entitled to a separate evaluation for diabetes mellitus. In fact, the Veteran has been awarded a separate evaluation for his diabetes mellitus.  The regulation requires that hypertension be evaluated together with renal insufficiency at this time, since dialysis is not currently required. 

The Veteran was afforded VA examination in August 2008.  At that time, his BUN and creatinine were below the criteria for a 60 percent, or higher, schedular evaluation.  Since the Veteran has not required use of dialysis, he is not entitled to an evaluation in excess of the current 60 percent. 

The Board has considered whether the Veteran is entitled to an evaluation in excess of 60 percent for the current severity of voiding dysfunction.  The Veteran contended that a rating in excess of 40 percent was required because he had to catheterize himself.  

A December 2008 medical statement from the Pontiac Veterans Clinic indicated that he sustained a neurogenic bladder as the result of an acute CVA in 2007.  The Veteran's neurogenic bladder resulted in chronic urinary incontinence, and sometimes also resulted in urinary retention.  To reduce urinary incontinence, the Veteran used an external appliance, a condom catheter.  Self-catheterization was also necessary to avoid consequences of urinary retention.  The Board notes that voiding dysfunction requiring the use of an appliance or requiring four or more changes of absorbent materials warrants a 60 percent evaluation.  38 C.F.R. § 4.115a.  The evidence reflects that the Veteran is incontinent, but it also reflects that he cannot empty his bladder voluntarily, and sometimes has retention.  However, the 60 percent evaluation currently assigned for voiding dysfunction manifested by incontinence is the maximum schedular evaluation available, and the regulation does not authorize the assignment of separate ratings for obstructed voiding and urinary frequency (incontinence).  

On VA examination conducted in January 2010, it was noted that the Veteran had suffered a second CVA in May 2009.  A March 2010 VA examination disclosed urinary incontinence and use of Depends, averaging 3-4 changes per day.  The examiner again assigned a diagnosis of neurogenic bladder, and noted that the Veteran also had detrusor instability and BPH (benign prostatic hypertrophy).

By a rating decision issued in May 2010, the evaluation for the Veteran's voiding dysfunction was increased to a 60 percent rating, based on the Veteran's use of Depends for incontinence, requiring changes of the absorbent materials an average of four or more times daily.  That 60 percent initial evaluation was assigned from September 27, 2007, the date of the Veteran's initial claim for service connection.  A 60 percent evaluation is the maximum schedule are evaluation warranted for voiding dysfunction, and encompasses continual urine leakage, post-surgical urinary diversion, and urinary incontinence, including stress incontinence.

As the maximum schedule are evaluation available for voiding dysfunction has been assigned, the Board must next consider whether the Veteran is entitled to an extra schedule are evaluation for his GU disability. 

TDIU

The evidence associated with the record does not clearly provide a record of the Veteran's education prior to his enlistment in service in 1965.  VA records reflect that he sought post-service education benefits for a refrigeration and air conditioning course to qualify him as a refrigerator mechanic.  The record reflects that the Veteran worked in a foundry and was employed to drive a forklift.  He retired in 1998 based on the duration of his work.

The Veteran has been granted service connection for diabetes mellitus, which is rated as 40 percent disabling since August 2007.  Diabetic retinopathy and cataracts are currently evaluated as 30 percent disabling.   The Veteran has been granted service connection for coronary artery disease, status post myocardial infarction, for which a 60 percent evaluation is currently in effect.

Service connection is in effect for the residuals of an August 2007 cerebrovascular accident (CVA), which resulted in left-sided hemiparesis; that disability was evaluated as 100 percent disabling from August 2007 to March 2008.  The Veteran suffered a second CVA in May 2009, resulting in right-sided hemiparesis.  The Veteran has been granted service connection for loss of use of both feet.  A total (100 percent) schedular rating has been in effect for that disability from May 14, 2009.  

The May 2009 CVA resulted in speech impairment, which is evaluated as 60 percent disabling.  The Veteran also has swallowing difficulty residual to the May 2009 CVA, and a 10 percent evaluation is in effect for that disability.

Service-connected peripheral neuropathy with weakness of the left upper extremity is rated as 60 percent disabling.  Peripheral neuropathy of the right upper extremity is evaluated as 10 percent disabling. 

The Veteran has been granted service connection for renal insufficiency, evaluated as 60 percent disabling, which as discussed above, encompasses the disabling effects of incontinence resulting from neurogenic bladder.  The Veteran had been granted service connection for peripheral neuropathy of the left lower extremity.  The 60 percent evaluation in effect for that disability was replaced by the total schedular evaluation for loss of use of both feet following the May 2009 CVA. 

In addition to his schedular 100 percent evaluation, the Veteran has been granted special monthly compensation (SMC) based on 10 separate provisions, including the need for aid and attendance,  loss of a creative organ, loss of use of one hand, loss of use of both feet, loss of three extremities (from May 14, 2009), and special provisions for SMC based on the combination of the Veteran's diabetes mellitus, diabetic retinopathy, residuals of cerebral vascular accidents, right hemiparesis, peripheral neuropathy in both upper extremities, renal insufficiency, speech impairment, difficulty swallowing, and coronary artery disease, status post myocardial infarction.  

The Veteran's combined disability rating has been out 100 percent, since August 31, 2007, when the Veteran submitted the claim for service connection for renal insufficiency from which the increased rating at issue in this decision arose.  The Veteran's combined rating has been increased to a 100 percent schedular rating during the pendency of this claim.  38 C.F.R. § 4.25.  Thus, the Veteran met schedular criteria for consideration of TDIU at all times during the pendency of the appeal.

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran's post-service employment experience is limited primarily to work requiring heavy manual labor, driving a forklift or in a foundry.  The medical evidence overwhelmingly establishes that the Veteran's service-connected disabilities would preclude any type of employment in manual labor.  Since the Veteran has loss of use of both feet and one upper extremity, with mild service-connected disability of the remaining upper extremity.  The medical evidence establishes that the Veteran cannot see well enough to perform certain types of sedentary work, and his speech impairment would likely prevent other types of sedentary employment. 

The Veteran lives in an assisted living facility and is wheelchair-bound as a result of his service-connected disabilities.  Thus, the Veteran's service-connected disabilities preclude manual labor or employment requiring operation of machinery or driving; other service-connected disabilities, including cataracts, speech impairment, and impairment of the ability to swallow, would preclude any sedentary employment consistent with the Veteran's education and experience.  He meets the criteria for an award of TDIU.

Extraschedular evaluations

The Board has considered whether referral for consideration of an extraschedular rating for renal insufficiency or voiding dysfunction is required.  38 C.F.R. § 3.321(b).  As noted above, such referral is required if the criteria for the ratings in effect for each service-connected disability fail to contemplate or encompass all social and occupational impairment resulting from the service-connected disabilities.  Thun v. Peake, supra.

The Veteran has not identified any unusual features of his genitourinary disability that are not encompassed in the rating criteria.  The Veteran's current 60 percent evaluation for GU disability, from September 27, 2007, is one of several service-connected disabilities.  The Veteran's service-connected disabilities have been evaluated as 100 percent disabling since August 31, 2007, that is, prior to the date of submission of the claim underlying this appeal.  In addition, as noted above, the Veteran has been awarded special monthly compensation (SMC) under 10 separate criteria for awards of increased compensation.

The Veteran does not contend that the service-connected genitourinary system disability addressed in this decision has resulted in hospitalization or presents an unusual disability picture or symptoms not encompassed in the rating criteria.  As noted, the Veteran uses an external appliance and absorbent materials and the employment impairment presented by his incontinence is encompassed in the rating criteria.  

As discussed above, the criteria for rating GU disability encompass renal insufficiency and several types of voiding dysfunctions.  The Board finds that the rating criteria are adequate to evaluate the Veteran's genitourinary disability at this time.  Referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board acknowledges that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  As noted, a 100 percent schedular disability evaluation has been assigned, effective prior to the date the Veteran submitted the claim underlying this appeal, and with this decision, TDIU is granted.  

The Board acknowledges that the Veteran has numerous service-connected deficits.  However, the employment deficits, and other exceptional circumstances resulting from those disabilities are encompassed in the 12 disability ratings, 10 SMC awards, total (100 percent) schedular rating, and the TDIU granted in this decision.  The Board finds no exceptional circumstances which would warrant referral for consideration of an extraschedular rating on any additional basis.



Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This claim for an increased initial evaluation arises following an original grant of service connection.  Where a claim for service connection has been granted and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the initial disability rating does not trigger a VA duty to provide additional notice.  Neither the Veteran nor his representative has alleged prejudice with respect to notice as to any claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. 

As the claim for TDIU is granted, no further discussion of the duties to notify and assist is required with respect to that award.  

Service treatment records are associated with the electronic record.  The Veteran has submitted or identified private post service treatment records, including both inpatient and outpatient treatment records.  VA outpatient treatment records are associated with the electronic claims record.  

Neither the Veteran nor his representative has identified additional records which should be obtained.  The Veteran was afforded VA examinations in 2008 and 2015.  There has been substantial compliance with the actions directed in the 2015 Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In summary, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  No further action is required to meet those duties.



ORDER

The appeal for an increased initial evaluation in excess of 60 percent for renal insufficiency with hypertension, associated with diabetes mellitus, is denied.

TDIU is granted.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


